United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dillon, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1820
Issued: March 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2016 appellant filed a timely appeal from a March 29, 2016 merit
decision and a May 16, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than 63 percent permanent impairment of
the right lower extremity; and (2) whether OWCP properly denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as presented in the Board’s prior decision are incorporated herein by reference. The relevant
facts are as follows.
Appellant, who was then a 45-year-old letter carrier, filed a traumatic injury claim (Form
CA-1) for a right knee injury sustained on February 6, 1993 when he fell from a porch while in
the performance of his duties. OWCP accepted the claim, for right medial meniscus tear, closed
fracture of right clavicle, and right knee osteoarthritis. He underwent a right knee arthroscopy to
repair the torn meniscus in March 1993, had a total right knee replacement on August 1, 1995, a
revision arthroplasty of the right knee on March 20, 2000, and additional revision right knee
surgery on January 15, 2001.
On June 21, 1996 OWCP issued a schedule award for 37 percent right lower extremity
permanent impairment. The period of the award was 106.56 weeks from February 4, 1996.
Appellant requested a hearing before an OWCP hearing representative. By decision
dated July 3, 1997, the hearing representative set aside the June 21, 1996 decision, finding that
further development of the medical evidence was required. The hearing representative noted that
the attending physician, Dr. J. Lorin Mason, a Board-certified orthopedic surgeon, had opined
that appellant had 50 percent right lower extremity permanent impairment.
By decision dated November 25, 1997, OWCP granted an additional 13 percent right
lower extremity permanent impairment, for a combined schedule award total of 50 percent
permanent impairment of the right leg.
In April 2002, appellant was receiving treatment for left knee problems. He received
OWCP approved injections and on May 28, 2002 appellant’s treating physician at that time,
Dr. Nigel Watt, a Board-certified orthopedic surgeon, requested authorization for a total left knee
replacement. By decision dated September 26, 2002, OWCP denied authorization for the
proposed surgery. Appellant requested a hearing before an OWCP hearing representative and,
by decision dated September 12, 2003, the hearing representative affirmed the September 26,
2002 decision. Appellant appealed that decision to the Board.
By decision dated May 26, 2004, the Board found that the evidence of record was
insufficient to establish that the accepted February 6, 1993 employment injury caused or
contributed to the need for a total left knee replacement.
On December 1, 2010 appellant submitted a request for an increased schedule award
(Form CA-7) and included a November 18, 2010 report from Dr. Watt. Dr. Watt opined that
appellant had 63 percent right lower extremity permanent impairment under the fifth edition of
American Medical Association, Guides to the Evaluation of Permanent Impairment. OWCP
referred Dr. Watt’s report to an OWCP medical adviser. In a report dated December 22, 2010,
OWCP’s medical adviser opined that appellant had 63 percent right lower extremity permanent

2

Docket No. 04-0461 (issued May 26, 2004).

2

impairment under the sixth edition of the A.M.A., Guides, based on a poor result from total right
knee replacement surgery.
By decision dated January 7, 2011, OWCP issued a schedule award for an additional 13
percent permanent impairment to the right lower extremity, for a combined total of 63 percent
permanent impairment of the right lower extremity. The period of the award was 37.44 weeks
from July 11, 2004 to March 30, 2005.
The record indicates that on March 20, 2013, Dr. Thomas Gross, a Board-certified
orthopedic surgeon, performed a right knee revision arthroplasty, and complete synovectomy.
On June 30, 2014 appellant requested an increased schedule award (Form CA-7) and
authorization for additional right knee surgery. After review by an OWCP medical adviser,
OWCP approved the right knee revision arthroplasty surgery which was performed by Dr. Gross
on November 21, 2014.
In a report dated November 19, 2015, Dr. Gross provided a history and results on
examination. He diagnosed right knee osteoarthritis.
Appellant again submitted a request for an increased schedule award on
February 1, 2016. By letter dated February 5, 2016, OWCP advised appellant that he must
submit probative medical evidence with respect to further permanent impairment of the right
lower extremity.
By decision dated March 29, 2016, OWCP denied appellant’s claim for an additional
schedule award as there was no medical evidence of record supporting an increased permanent
impairment.
On April 16, 2016 appellant, through his then representative, requested reconsideration.
Appellant submitted a South Carolina Workers’ Compensation Commission form medical report
from Dr. Gross dated April 6, 2016. Dr. Gross opined that appellant had 37 percent permanent
impairment of the right knee pursuant to the A.M.A., Guides. Appellant’s representative argued
that the medical evidence of record showed an increased schedule award based on recent
surgeries to the right knee.
By decision dated May 16, 2016, OWCP denied appellant’s request for reconsideration of
the merits of the claim. It found that although the medical evidence submitted with the April 16,
2016 reconsideration request was new, it was irrelevant or immaterial to the underlying issue of
permanent impairment of the right leg.
LEGAL PRECEDENT -- ISSUE 1
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.3 Neither FECA nor the regulations
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

3

specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.5
An employee seeking compensation for a permanent impairment under FECA has the
burden of proof to establish the essential elements of the claim, including that an employment
injury contributed to a permanent impairment of a scheduled member or function of the body.6
The medical evidence necessary to support a schedule award includes a physician’s detailed
report that provides a sufficient description of the impairment.7
ANALYSIS -- ISSUE 1
OWCP accepted right medial meniscus tear, closed fracture of right clavicle, and right
knee osteoarthritis due to appellant’s February 6, 1993 fall in the performance of duty. The
issue before the Board is whether appellant has more than 63 percent permanent impairment of
the right lower extremity.8
As noted above, it is appellant who has the burden of proof to establish permanent
impairment. Prior to the March 29, 2016 merit decision, appellant submitted no new medical
evidence on the issue of increased impairment. The last report from Dr. Gross, dated
November 19, 2015, did not discuss permanent impairment.
On appeal, appellant notes that he has undergone several surgeries to his right knee, and
he could not understand how the surgeries and knee complications did not warrant an additional
schedule award. The issue, however, must be decided by the probative medical evidence of
record. There is no probative medical evidence of record with respect to employment-related
permanent impairment greater than the 63 percent previously awarded. The Board therefore
finds that appellant failed to establish more than 63 percent permanent impairment of the right
lower extremity, warranting an increased schedule award.

4

A. George Lampo, 45 ECAB 441 (1994).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

See A.B., Docket No. 12-1392 (issued January 24, 2013).

7

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 supra note 5 at Chapter
2.808.5 (February 2013).
8

On June 21, 1996 appellant received an award of 37 percent permanent impairment; on November 27, 1997 he
received an additional 13 percent permanent impairment; and on January 7, 2011 he received an additional 13
percent for a total of 63 percent.

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provides that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that OWCP erroneously applied or interpreted a specific point of
law; (ii) advances a relevant legal argument not previously considered by OWCP; or
(iii) constitutes relevant and pertinent new evidence not previously considered by OWCP.”10 20
C.F.R. § 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in 20 C.F.R. § 10.606(b)(3) will be denied by OWCP without review of the
merits of the claim.11
ANALYSIS -- ISSUE 2
In the present case, appellant requested reconsideration and submitted a form report from
Dr. Gross dated April 6, 2016. The Board finds that appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. Moreover, appellant did not advance a
relevant legal argument not previously considered.
The underlying issue on reconsideration was whether appellant had more than 63 percent
permanent impairment of the right lower extremity, for which he previously received a schedule
award, thereby warranting an increased or additional schedule award. Appellant failed to
provide any relevant or pertinent new evidence to substantiate an increased schedule award.
Dr. Gross briefly reports that appellant had 37 percent right lower extremity permanent
impairment, without providing any additional details or explanation, such as an impairment
rating in accordance with the sixth edition of the A.M.A., Guides, and thus are irrelevant to the
issue.12 Evidence that does not address the particular issue involved does not warrant reopening
a case for merit review.13 Appellant had previously received schedule awards for 63 percent
right lower extremity permanent impairment as a result of his February 6, 1993 employment
injury. The Board finds that, since appellant failed to submit any relevant and pertinent new
evidence with respect to an increased permanent impairment, OWCP properly considered
appellant’s submission as an application for reconsideration.14
To require OWCP to reopen the case for a merit review, appellant must meet one of the
requirements of 20 C.F.R. § 10.606(b)(3) as noted above. The Board finds that appellant did not
9

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
10

20 C.F.R. § 10.606(b)(3).

11

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

12

See B.H., Docket No. 16-1411 (issued December 23, 2016).

13

Id.; see also Freddie Mosley, 54 ECAB 255 (2002).

14

See J.M., Docket No.
(issued December 17, 2014).

15-1634

(issued

September 16,

5

2016);

R.M.,

Docket

No.

14-0490

show that OWCP erroneously applied or interpreted a specific point of law, or advance a relevant
legal argument not previously considered by OWCP. As noted above, appellant did not submit
relevant and pertinent new evidence not previously considered by OWCP. Appellant did not
meet any of the requirements of 20 C.F.R. § 10.606(b)(3), and therefore OWCP properly denied
the application for reconsideration.
Appellant may request, at any time, a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant had not established more than 63 percent right lower
extremity permanent impairment. The Board further finds that OWCP properly denied
appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 16 and March 29, 2016 are affirmed.
Issued: March 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

